Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movable part that is movable in an axial direction … the first inlet/outlet and the second inlet/outlet are closed with the movable part when the torch head and the torch body are separated”  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oberndorfer et al. (US 2015/0114943 cited on IDS dated 4/21/2021).
Regarding claim 1, Oberndorfer et al. discloses a welding torch comprising: a torch head (34, Fig. 2-3); and a torch body (7, Fig. 2-3) removably connected to the torch head (34), wherein: the torch head (34) includes a first torch-head flow path  (40, supply cooling channel, Fig. 2, Para. 0052) and a second torch-head flow path  (40’, return cool channel, Fig. 2-3, Para. 0052) for flowing cooling water (Abstract), a first inlet/outlet (41, Fig. 2-3, Para. 52) and a second inlet/outlet (41’, Fig. 2-3, Para. 52) communicating with the first torch-head flow path (40) and the second torch-head flow path (40’), respectively, and a movable part (43, closing element, Fig. 2, Para.  torch-body flow path (29, 30, Fig. 2-3, Para. 0052) for flowing cooling water, and a first connection port (46, Fig. 2-3, Para. 0052 ) and a second connection port (46’, Fig. 2-3, Para. 0052) communicating with opposite ends of the torch- body flow path ( 29, 30), respectively, the first inlet/outlet (41) and the second inlet/outlet (41’) communicate with the first connection port (46) and the second connection port (46’), respectively, when the torch head (34) and the torch body (7) are connected to each other, and the first inlet/outlet (41) and the second inlet/outlet (41’) are closed with the movable part (43) when the torch head (34) and the torch body (7) are separated (Para. 0052 states “The closing element 43 may be pushed away from the connecting channel 42 by a compression spring 44 when the plug part 21 is removed from the socket part 34. Thus, the connecting channel 42 between the cooling channels 40, 40' is released and the cooling fluid is returned to the cooling device 15 via the connections 39, 39'. This prevents efficiently that cooling fluid exits from the socket part 34 when the torch neck 19 is rotated or decoupled”, thus disclosing the required function of the movable part).


    PNG
    media_image1.png
    605
    867
    media_image1.png
    Greyscale

Regarding claim 3,  Oberndorfer et al. discloses the welding torch according to claim 1, and further show wherein: the torch head (34) comprises a biasing member (spring 44, Fig. 2) that applies a biasing force to the movable part (43) in the axial direction of the torch head (34) while being in contact with the movable part (43), the movable part (43) is movable between a first position and a second position, at the first position of the movable part, the movable part is pushed deep into the torch head (34) by a tip of the torch body against a biasing force of the biasing member (44) when the torch head (34) and the torch body (7) are connected, and at the second position of the movable part (43), the movable part (43) is displaced toward the tip of the torch head (34) by the biasing force of the biasing member when the torch head (34) and the torch body (7) are separated. Para. 0052 states “The closing element 43 may be pushed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oberndorfer et al. (US 2015/0114943) in view of Rehrig (US 4508951 A).
Regarding claim 2,  Oberndorfer et al. discloses the welding torch according to claim 1, and further show wherein: the first inlet/outlet (41) and the second inlet/outlet (41”) are spaced apart from each other by a predetermined distance in the axial direction of the torch head (34), each of the first inlet/outlet (41) and the second inlet/outlet (41’) having a shape around the axis of the torch head (34), shown in figures 2 and 3, and the first connection port (46) and the second connection port (46’) are spaced apart from each other by the predetermined distance in an axial direction of the torch body (7), each of the first connection port (46) and the second connection port (46’) having a shape around the axis of the torch body (7), shown in figures 2 and 3. 
Oberndorfer et al. does not expressly show or detail that the first inlet/outlet and the second inlet/outlet having an annular shape or the first connection port and the second connection port having an arcuate shape. 
Rehrig in the same field of endeavor discloses a “fluid baffle assembly suitable for use in water-cooled welding or cutting torches for providing a fluid passageway for efficient cooling of the torch head”, Abstract, wherein the torch head has a water inlet channel, a water outlet channel and an annular water cooling channel for the continuous passage of the cooling fluid flow there through (Col. 2, lines 1-9) and figures 5 and 6 .
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art are Oberndorfer et al. (US 2015/0114943) and Akaishi et al. (JPS5768279 cited on IDS dated 12/06/2019). Oberndorfer et al. discloses a welding torch cooling system comprising: a welding torch (Figs. 1-3) as set forth in claim 1; a cooling water circulator (15, Fig. 1) for circulating cooling water through the welding torch (Para. 0042); a water feeding flow path (provided by a cooling line annotated above in Fig. 2, Para. 0052 states “Thus, the connecting channel 42 between the cooling channels 40, 40' is released and the cooling fluid is returned to the cooling .  
Oberndorfer et al. is silent on the limitation: a bypass flow path having a first end and a second end, the first end being connected to a branching point of the water feeding flow path while the second end being connected to a merging point of the water returning flow path; a valve provided in the bypass flow path, the valve being switchable between an on open state and a closed state; a pressure measurer provided in the water feeding flow path at a position downstream of the branching point; and a controller that controls operation of at least one of the cooling water circulator and the valve based on a measured value at the pressure measurer.
Akaishi et al. in the same field of endeavor discloses a welding torch cooling system (Fig. 3 shown below) comprising a bypass flow path (12, Fig. 3) having a first end and a second end, the first end being connected to a branching point of the water feeding flow path (see annotated Fig. 3 below) while the second end being connected to a merging point of the water returning flow path (see annotated Fig. 3 below); a valve (side valves 11, Fig. 3) provided in the bypass flow path (12), the valve (11) being switchable between an on open state and a closed state (“A branch circulation line 12 communicating main circulation lines 4 for nozzle cooling water of a welding torch is 


    PNG
    media_image2.png
    444
    688
    media_image2.png
    Greyscale


Oberndorfer et al. and Akaishi et al. fails to teach or suggest the limitation: a pressure measurer provided in the water feeding flow path at a position downstream of the branching point; and a controller that controls operation of at least one of the cooling water circulator and the valve based on a measured value at the pressure measurer. There are no obvious reasons to modify Oberndorfer et al. and Akaishi et al. to have the missing features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761